Case 3:20-cv-00482-S-BT Document 51 Filed 02/09/21        Page 1 of 2 PageID 2543



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

BILLY GIPSON,                 §
          Plaintiff,          §
                              §
v.                            § Case No. 3:20-cv-00482-S-BT
                              §
WARDLAW CONSULTING SERVICES, §
INC.; WARDLAW CLAIMS SERVICE, §
LLC; WILLIAM WARDLAW; MICHAEL §
WARDLAW; and REBECCA          §
WARDLAW,                      §
          Defendants.         §

  ORDER DISPOSING OF PENDING MOTIONS AND REQUIRING A
   PROPOSAL FOR THE CONTENTS OF A SCHEDULING ORDER

      On February 9, 2021, the Court held a hearing (via Zoom video call) on

several pending motions in this this putative collective action under the Fair Labor

Standards Act, 29 U.S.C. § 201 et seq. At the hearing, Plaintiff’s counsel

WITHDREW the Motion for Notice to Potential Plaintiffs and Conditional

Certification (ECF No. 27). Accordingly, that Motion is terminated. Also, at the

hearing, Defense Counsel acknowledged that the Court has subject matter

jurisdiction and that venue is proper in this district. Accordingly, Defendants’

Motion to Dismiss Plaintiff’s Complaint under Rule 12(b)(1) or 12(b)(3) (ECF No.

32) and Defendants’ Motion for Leave to File a First Amended Answer (ECF No.

31) are DENIED. Plaintiff’s Motion to Strike Defendants’ hearing brief (ECF No.

48) is DENIED as moot.




                                         1
Case 3:20-cv-00482-S-BT Document 51 Filed 02/09/21       Page 2 of 2 PageID 2544



      The Court has not yet entered a Scheduling Order. Therefore, the Court

ORDERS counsel to confer and file a joint report no later than February 19,

2021, containing the following information:

      (1)   a proposed deadline for joining parties and requesting leave to amend
            pleadings;

      (2)   a proposed deadline for completing discovery;

      (3)   a proposed schedule for filing dispositive motions, including any
            motion to compel arbitration or to dismiss on forum non conveniens
            grounds;

      (4)   when the parties expect the case to be ready for trial; and

      (5)   any other matters relevant to the status or disposition of the case.

      If the parties cannot agree on a particular proposal or recommendation, the

report must set forth the nature of the disagreement and explain why agreement

could not be reached.

      SO ORDERED.

      February 9, 2021.


                                      ____________________________
                                      REBECCA RUTHERFORD
                                      UNITED STATES MAGISTRATE JUDGE




                                        2
